We conclude that the district court did not err in granting
                summary judgment in favor of Hometown Health on both causes of action.
                See Wood v. Safeway, Inc., 121 Nev. 724, 729, 121 P.3d 1026, 1029 (2005).
                            First, Dr. Windisch's wrongful termination claim, which was
                premised upon a theory of tortious discharge, fails as a matter of law. Per
                the Agreement, Dr. Windisch did not have an employer-employee
                relationship with Hometown Health.       See, e.g., Wayment v. Holmes,   112
                Nev. 232, 236, 912 P.2d 816, 818 (1996) (stating that tortious discharge
                occurs in the context of an employer-employee relationship). Further, the
                nature of Dr. Windisch's relationship with Hometown Health does not
                warrant upending the Agreement's provision which specifically states that
                they do not have an employment relationship.      See Kaldi v. Farmers Ins.
                Exch., 117 Nev. 273, 278, 21 P.3d 16, 20 (2001) ("It has long been the
                policy in Nevada that absent some countervailing reason, contracts will be
                construed from the written language and enforced as written." (internal
                quotations omitted)).
                            Second, Dr. Windisch's breach of the implied covenant of good
                faith and fair dealing claim fails as a matter of law. Dr. Windisch
                attempts to replace the Agreement's existing express no-cause termination
                provision with an implied for-cause provision, which is prohibited.      See
                Griffin v. Old Republic Ins. Co., 122 Nev. 479, 483, 133 P.3d 251, 254
                (2006) ("[W]e [will not] attempt to increase the legal obligations of the
                parties where the parties intentionally limited such obligations." (internal
                quotations omitted)); Kaldi, 117 Nev. at 281, 21 P.3d at 21 ("We are not
                free to modify or vary the terms of an unambiguous agreement"); see also
                Kucharczyk v. Regents of Univ. of Cal., 946 F. Supp. 1419, 1432 (N.D. Cal.
                1996) (explaining that the implied covenant of good faith and fair dealing
                may not be used to imply a term that is contradicted by an express term of

SUPREME COURT   the contract); Grossman v. Columbine Med. Grp., Inc., 12 P.3d 269, 271
        OF
     NEVADA
                                                     2
(0) 1947A
                (Colo. App. 1999) (holding that in a contract between a doctor and a health
                maintenance organization, where the "termination clause expressly set[]
                forth the right of both parties to terminate the contract for any
                reason[,] . . . the physician cannot rely on the implied duty of good faith
                and fair dealing to circumvent terms for which he expressly bargained").
                Although the district court erred by applying the wrong law, its error is
                inconsequential.'   See Saavedra-Sandoval v. Wal-Mart Stores, Inc., 126
                Nev. 592, 599, 245 P.3d 1198, 1202 (2010) ("This court will affirm a
                district court's order if the district court reached the correct result, even if
                for the wrong reason.").
                            Finally, Dr. Windisch requests that this court "carv[e] out a
                narrow exception to Nevada's wrongful termination doctrine as it relates
                to without cause terminating [sic] clauses in healthcare provider
                agreements" because of the unique relationship between a healthcare
                provider and a managed care organization, similar to the courts in Harper
                v. Healthsource N.H., Inc., 674 A.2d 962 (N.H. 1996) and Potvin v. Metro.
                Life Ins. Co., 997 P.2d 1153 (Cal. 2000). We decline to provide any special
                exception to the relationship between a healthcare provider and a
                managed care organization, because such a policy decision is more




                      'The district court relied upon the proposition from Dillard Dep't
                Stores, Inc. v. Beckwith, 115 Nev. 372, 376, 989 P.2d 882, 885 (1999), that
                "[t]he at-will rule gives the employer the right to discharge an employee
                for any reason, so long as the reason does not violate public policy."
                However, Dillard does not mention the implied covenant of good faith and
                fair dealing, and the law the district court applied refers only to the
                requirements of tortious discharge. Public policy need not be breached for
                a viable good faith and fair dealing claim to exist.


SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A
                 appropriately considered by the Legislature. 2 We instead opt to exercise
                 judicial restraint, like the court in Pannozzo v. Anthem Blue Cross & Blue
                 Shield, 787 N.E.2d 91 (Ohio Ct. App. 2003).        See Hamm v. Carson City
                 Nugget, Inc., 85 Nev. 99, 101, 450 P.2d 358, 359 (1969) ("Judicial restraint
                 is a worthwhile practice when the proposed new doctrine may have
                 implications far beyond the perception of the court asked to declare it");
                 Sw. Gas Corp. v. Ahmad, 99 Nev. 594, 601, 668 P.2d 261, 265 (1983) ("The
                 legislature is best equipped to discern the public pulse through extensive
                 hearings, analyses and debate involving multi-faceted groups having
                 specific interests in the subject."). 3 Accordingly, we
                              ORDER the judgment of the district court AFFIRMED. 4


                                                                   , C.J.
                                         Hardesty


                                                             CCherry



                                                              Gibbons




                       2 We reject the suggestion that NRS 695G.410 provides a basis for
                 relief because Windisch did not state a cause of action under the statute.

                       3 We have considered the parties' remaining arguments and conclude
                 that they are without merit.

                       4The  Honorable Kristina Pickering, Justice, voluntarily recused
                 herself from participation in the decision of this matter.


SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 1947A    e
                   cc:   Hon. Janet J. Berry, District Judge
                         Margaret M. Crowley, Settlement Judge
                         Whatley Kallas, LLP/Georgia
                         Whatley Kallas, LLP/Alabama
                         Bradley Drendel & Jeanney
                         Littler Mendelson/Las Vegas
                         Littler Mendelson/Reno
                         Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     5
(0) 1947A    eir
                 WINDISCH VS. HOMETOWN HEALTH PLAN       NO. 64020


                 DOUGLAS, J., concurring:

                           I concur as to result only.



                                                         J.
                                             Douglas




SUPREME COURT
        OF
     NEVADA


(0) 1947A    e